 1                                                       THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9
     UNITED STATES OF AMERICA,                           ) No. CR18-145RAJ
10                                                       )
                         Plaintiff,                      )
11                                                       ) ORDER CONTINUING TRIAL DATE
                    v.                                   )
12                                                       )
     BOBBY BARNARD BEASLEY,                              )
13                                                       )
                         Defendant.                      )
14                                                       )
15              THIS MATTER has come before the Court upon the oral motion of defense

16   counsel at a status hearing conducted on May 6, 2019. Having heard from defense
     counsel, who has recently been appointed to represent Defendant Beasley, and from
17
     counsel for the Government, having considered the files and records herein, and
18
     Defendant having represented he agrees to waive his right to a speedy trial and will
19
     file a waiver of his right to a speedy trial to a time beyond the new trial date, the Court
20
     finds as follows:
21
                The Court finds that the ends of justice will be served by ordering a continuance
22   in this case, that a continuance is necessary to ensure adequate time for effective case
23   preparation, and that these factors outweigh the best interests of the public and
24   defendant in a speedy trial.
25   ///
26   ///


           ORDER CONTINUING TRIAL DATE - 1
           (USA v. Bobby Barnard Beasley; CR18-145RAJ)
            1. A failure to grant the continuance would deny defense counsel the reasonable
 1
     time necessary for effective preparation, taking into account the exercise of due
 2
     diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the failure
 3
     to grant a continuance in the proceeding would be likely to result in a miscarriage of
 4
     justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
 5
            2. The ends of justice will be served by ordering a continuance in this case, as a
 6   continuance is necessary to ensure adequate time for the defense to effectively prepare
 7   for trial. All of these factors outweigh the best interests of the public and defendant in
 8   a more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).
 9          IT IS THEREFORE ORDERED that Defendant’s motion to continue trial date
10   is GRANTED. The trial date shall be continued from May 6, 2019, to November 4,

11   2019. All remaining pretrial motions, including motions in limine, shall be filed no

12   later than September 26, 2019.
            IT IS FURTHER ORDERED that the resulting period of delay from the date of
13
     this order to the new trial date of November 4, 2019, is hereby excluded for speedy
14
     trial purposes under 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).
15
            DATED this 6th day of May, 2019.
16
17                                                     A
18                                                     The Honorable Richard A. Jones
                                                       United States District Judge
19
20
21
22
23
24
25
26


       ORDER CONTINUING TRIAL DATE - 2
       (USA v. Bobby Barnard Beasley; CR18-145RAJ)
